DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite an alcohol free composition which requires a glycol ether.  For example in one dependent claim 
    PNG
    media_image1.png
    107
    402
    media_image1.png
    Greyscale
  While there are ether groups there is also a hydroxyl group attached to a saturated carbon group making this an alcohol as defined by IUPAC.  
    PNG
    media_image2.png
    666
    889
    media_image2.png
    Greyscale

Rendering the claims indefinite (applicant may recite consisting of to address this issue).

Claims 9-10 recite ranges without both an upper and lower limit thereby appearing to broaden the range from the claims from which these claims depend rendering them indefinite.  Corrections to the claims is required.  For example claim 9 may recite 0.01 to 20 % and claim 10 may recite 50 to 60 % water.
Claim 17 recites the base comprising water…glycol ether…preservative and further recites:  “where the air freshener base is suitable for combination with”  This language is an intended use / property and does not affirmatively recite the addition of the following immiscible oil (further comprising…).  It is unclear if applicant intends to blend the first three components with the immiscible oil or rather recite an intended use.
Claim Objections
Claim 12 is objected to because of the following informalities:  The claim should recite:  “wherein the water further comprises at least one of…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Introduction/Interpretation
The following claim introduction and interpretation is expressly incorporated into each and every rejection below as though fully set forth therein.
The below cited prior art discloses ranges of both carbon number (i.e. number of ethylene groups and propylene groups, etc.) as well as weight % which overlap or fall within the instantly claimed ranges. See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  Notwithstanding same, the examiner notes that: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Since the prior art teaches the claimed species of glycol ether it will necessarily possess the claimed properties including but not limited to HLB.   See also instant specification at [0013] for HLB of species.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The preamble recitation of alcohol free air freshener system and alcohol free air freshener base do not further limit the claimed invention.  The claims fully recite the chemical components making up the compositions/system as such the preamble is merely an intended use.   If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)  MPEP 2111.02 The below prior art having recited the claimed chemical components and species thereof in overlapping ranges is capable of use as an air freshener system or base.
The below cited prior art does not require additional alcohols beyond the claimed glycol ether.




Claim Rejections - 35 USC § 102
Claim(s) 1-3, 5-6, 9-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Vlad et al (US 2012/0097754)
Regarding Claims 1-3, 5-6, 9-13 and 16-19:
Vlad et al (US 2012/0097754) discloses an air freshener composition comprising a perfumed aqueous formulation such as a microemulsion [0008] 0.1 to 60 wt.% oil phase comprising a fragrance at least 10 wt.% water, a fragrance vehicle comprising at least one mono di or poly glycol ether and an amphiphilic solubilizing agent [0011-0017] (overlapping the claimed ranges of oil and water)
The fragrance includes natural essential oils [0028] (meeting immiscible oil and claim 13)The composition may comprise malodor control agents [0031] (meeting claim 13)
The fragrance vehicle comprising dihydric alkyl ethers such as ethylene glycol mono methyl ether, ethylene glycol mono ethyl ether, ethylene glycol monobutyl ether, ethylene glycol monophenyl ether,(aromatic phenyl ring of instant claim 7) ethylene glycol monohexyl ether, diethylene glycol monomethyl ether, diethylene glycol mono ethyl ether, diethylene glycol monobutyl ether, dipropylene glycol butyl ether, ethylene glycol mono phenyl ether acetate  [0035-0036] (meeting claims 1-7 and 17-20) 10-30 wt.% fragrance vehicle [0037] (within the claimed range of 10-70% claim 1 and overlapping claim 17 when added to an immiscible oil) The solubilizing agent includes ionic nonionic anionic cationic and/or amphoteric surfactants [0029]   
The composition may further comprise essential oils [0080]  0.1 to 60 or 4 to 25 wt.  % [0081] (within and overlapping the claimed ranges of claim 1 0.01-40% and claim 17 0.01 to 40 %)
The composition comprises solvents including diethylene glycol butyl ether, dipropylene glycol butyl ether, etc. [0084] (further meeting claims 1-5 and 17-19)
The water include distilled and deionized water [0098] (meeting claim 11)
Hydrophilic nonionic surfactants include various POE alkyl phenyl ethers, etc. [0160] 
The composition may comprise additional additive including malodor control agents [0161] and well as water based low or free VOC air freshening fragrances [0162] (meting limitation for immiscible oil of the claims and for malodor agent of claim 13)
The composition may comprise methyl carbitol, butyl carbitol, orange concentrate, peach apple crisp water [0165] (further meeting claim 12)
The composition may comprise additional additives including malodor and dyes [0099] (meeting claim 13 and 15)
The fragrance / perfume is the oil phase [0080-0081] in an amount of 0.1 to 60 wt.% [0075] or 5- 20 % [0081]








Vlad discloses an examples meeting the limitations of claims
Where the orange concentrate and peach apple crisp are fragrances meeting immiscible oil of the instant claims.  The methyl carbitol is the glycol ether of the instant claims and methyl carbitol is Diethylene glycol monomethyl ether of the instant claims the peach apple crisp and orange concentrate are the immiscible oil component / perfume/fragrance/essential oil.
For example:  Example 6 40 % glycol ethers; 43 % water and 15 % immiscible oil all within the ranges of claim 1 and 17.  Example 5 where the glycol is 30 % the oil is 5 % and water is 63.5% meeting claim 9 and 10.
Butyl Carbitol is diethylene glycol butyl ether  and methyl carbitol is Diethylene glycol monomethyl ether

    PNG
    media_image3.png
    360
    582
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    300
    631
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    1202
    598
    media_image5.png
    Greyscale

(Butyl Carbitol is diethylene glycol butyl ether) (the fragrance including plant extract and essential oils)– meeting the limitation for glycol ether of claim 1, amphiphilic of claim 2, 1-3 ethylene units of claim 3,  and chain of 1 to 6 carbons and claim 6 for diethylene glycol mono butyl ether and the orange concentrate/peach apple crisp being a fragrance and having essential oils  The water is deionized water or distilled water [0098]
(Butyl Carbitol is diethylene glycol butyl ether) – meeting the limitation for glycol ether of claim 1, amphiphilic of claim 2, 1-3 ethylene unites of claim 3,  and chain of 1 to 6 carbons and claim 6 for diethylene glycol mono butyl ether and the orange concentrate/peach apple crisp being a fragrance and having essential oils
See also examples 5-8, 9-12, 13-16 [0166-0168]
See also examples 9-12, 13-16 [0166-0168]
35 USC § 103
Claim(s) 4, 7, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlad et al (US 2012/0097754) as applied to claims 1-3, 5-6, 9-13, and 16-19 above
Regarding Claims 4, 7, 14-15, and 20:
Vlad et al (US 2012/0097754) discloses the limitations above set forth.  Vlad discloses  an air freshener composition comprising a perfumed aqueous formulation such as a microemulsion [0008] 0.1 to 60 wt.% oil phase comprising a fragrance at least 10 wt.% water, a fragrance vehicle comprising at least one mono di or poly glycol ether and an amphiphilic solubilizing agent [0011-0017] (overlapping the claimed ranges of oil and water)
The fragrance includes natural essential oils [0028] (meeting immiscible oil and claim 13)The composition may comprise malodor control agents [0031] (meeting claim 13)
The fragrance vehicle comprising dihydric alkyl ethers such as ethylene glycol mono methyl ether, ethylene glycol mono ethyl ether, ethylene glycol monobutyl ether, ethylene glycol monophenyl ether,(aromatic phenyl ring of instant claim 7) ethylene glycol monohexyl ether, diethylene glycol monomethyl ether, diethylene glycol mono ethyl ether, diethylene glycol monobutyl ether, dipropylene glycol butyl ether, ethylene glycol mono phenyl ether acetate  [0035-0036] (meeting claims 1-7 and 17-20) 10-30 wt.% fragrance vehicle [0037] (within the claimed range of 10-70% claim 1 and overlapping claim 17 when added to an immiscible oil) The solubilizing agent includes ionic nonionic anionic cationic and/or amphoteric surfactants [0029]   
The composition may further comprise essential oils [0080]  0.1 to 60 or 4 to 25 wt.  % [0081] (within and overlapping the claimed ranges of claim 1 0.01-40% and claim 17 0.01 to 40 %)
The composition comprises solvents including diethylene glycol butyl ether, dipropylene glycol butyl ether, etc. [0084] (further meeting claims 1-5 and 17-19)
The water include distilled and deionized water [0098] (meeting claim 11)
Hydrophilic nonionic surfactants include various POE alkyl phenyl ethers, etc. [0160] 
The composition may comprise additional additive including malodor control agents [0161] and well as water based low or free VOC air freshening fragrances [0162] (meting limitation for immiscible oil of the claims and for malodor agent of claim 13)
The composition may comprise methyl carbitol, butyl carbitol, orange concentrate, peach apple crisp water [0165] (further meeting claim 12)
The composition may comprise additional additives including malodor and dyes [0099] (meeting claim 13 and 15)
Vlad discloses an example meeting the limitations of claims

    PNG
    media_image5.png
    1202
    598
    media_image5.png
    Greyscale

(Butyl Carbitol is diethylene glycol butyl ether) – meeting the limitation for glycol ether of claim 1, amphiphilic of claim 2, 1-3 ethylene unites of claim 3,  and chain of 1 to 6 carbons and claim 6 for diethylene glycol mono butyl ether and the orange concentrate/peach apple crisp being a fragrance and having essential oils
See also examples 5-8, 9-12, 13-16 [0166-0168]
Vlad et al (US 2012/0097754) discloses the limitations above set forth.  Vlad discloses the composition comprising additives such as stabilizers, antibacterial agents and those known in the art [0099]    The antibacterial agents appear to meet the limtaiton for a preservative as used in the instant specification (See par. [0031] instant specification) 
35 USC § 103
Claim(s) 14 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Vlad et al (US 2012/0097754) as applied to claims 1-3, 5-6, 9-13, and 16-19 and claims 4, 7, 14-15 and 20 above further in view of Ochomogo et al (US 6,454,876)
Regarding Claims 14
Vlad et al (US 2012/0097754) discloses the limitations above set forth.  Vlad discloses the composition comprising additives such as stabilizers, antibacterial agents and those known in the art [0099][0031][0161]  Assuming arguendo the antibacterial does not meet the limitation for a preservative:
Ochomogo et al (US 6,454,876) discloses a composition similar to that of Vlad.  Ochomogo discloses a composition for elimination malodor comprising water, 0.1 -3 wt. % water soluble dispersible polymer 0.01-5 % fragrance 1-20 % solvent (Abstract)  The polymers elected from polysaccharide, polycarboxylate, polystyrene sulfonate and acylate polymers polyethyleneimine, polyvinylpyrrolidone, methyl vinyl ether, polyvinyl alcohol (C3-C5) The fragrances include essential oils (C5 L55-60)  
The solvents include alkylene glycol ether solvents such as ethylene glycol monobutyl ether, ethylene glycol monopropyl ether, propylene glycol monopropylene ether propylene glycol monobutyl ether and mixtures thereof (C6 L25-30)  Water includes deionized water (C6 L47-53) 
The composition may comprise dye and colorant (C9 L64-68) 
Various desirable additives may be added (C6 L60-68) such as comprises surfactants with HLB of 3-16 (C6 L65-68) dyes and colorants (C9 L65-C10L4), antimicrobials (C10 L4-35) and miscellaneous adjusts such as desirable additivies and may comprise hydro tropes, solvents color and pigments (C10 L35-65) as well as preservatives (C11 L17-30) added at low levels (C2 L30-35 rendering obvious to one of ordinary skill in the art at the time of filing the invention to try amounts such as 0.1 to 2 % given the amount of the other required components)  Because the surfactants are subject to attack from microorganisms it is advantageous to add a preservative such as a bacteriostatic (C10 L4-10)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add a preservative to the composition of Vlad as taught by Ochomogo in low amounts in order to impart improved anti-microbial properties and preserve the composition. Further since Vlad already contemplates an anti-microbial, adding the preservative or Ochomogo to the composition of Vlad amounts to nothing more than use of a known compound (preservative) in a known environment (aqueous fragrance/malodor composition) to achieve an entirely expected result (preservative and improved anti-microbial properties) 
35 USC § 103
Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misselyn et al (US 5,415,813)
Regarding Claims 1-6 and 9-20
Misselyn et al (US 5,415,813) discloses a microemulsion comprising 1-20 wt.% anionic detergent, 6-50 % co surfactant 1-10 wt.% grease release agent, 0.4-10 wt.% perfume and balance water (Abstract) (i.e. water of up to 92.6%)
The perfume includes essential oils (C5 L45-50) (meeting limitation for an immiscible oil and claim 13 and for plant distillate of claim 12) 

    PNG
    media_image6.png
    330
    517
    media_image6.png
    Greyscale

(C5 L35-50) (meeting claim 12 for plant distillate, hydrosol etc.)
The water includes tap water (C23 L50-55) (meting claim 11) 
The composition comprises an anionic surfactant such as sulfonates (C6 L49-65) the grease release agents include quaternary amine/ammonium salts (C8 L50-60) The cosurfactants includes polypropylene glycols and glycol ethers:

    PNG
    media_image7.png
    173
    486
    media_image7.png
    Greyscale
C9 L50-65) (overlapping and encompassing the various claimed glycol ethers with overlapping repeating propylene glycol units and diethylene glycol mono hexyl ether when R1 is C6 alkyl, n = 2)   Useful co surfactants also include Glycol ethers include ethylene glycol mono butyl ether (butyl cello solve) (meeting the limitations of claims 1, 2, 6, 17, 19) diethylene glycol mono butyl ether (butyl carbontol) tri ethylene glycol mono butyl ether, (i.e. between 1 and 3 ethylene units) mono di propylene glycol mono butyl ether,(having HLB 14 per instant specification [0013] meeting claim 16)  tetra ethylene glycol mono butyl ether, propylene glycol tert butyl ether (C10 L20-30) diethylene glycol mono butyl ether (i.e. between 1 and 3 ethylene units)(having an HLB 13 per instant specification [0013] meeting  claim 16) is preferred for odor (C10 L37-45) (meeting the limitations of claim 5 for aliphatic chain 1-6 carbons) 
Water is in the range of 20-97 % wt. (C11 L30-35) 
The detergents may comprise polysaccharides such as fructoside, fructosyl (C17 L55-68) Nonionic detergents include nonyl phenol ethoxylate (C15 L24-37) 
The composition may comprise normal and conventional adjuvants such as coloring agents, perfumes, sequestering agents, pearlescent agents, pH modifiers etc. in amounts not to exceed 15 wt.% and a preservative of 0.1 to 4 wt.%  (C17 L35-50) (meeting claim 13, 14, 15 and 17)  The composition may comprise a colorant dye (C7 L32-45)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 for prior art directed to various aqueous fragrance compositions.  For example:
Blehm et al (US 4,842,766) discloses a microemulsion comprising silane and a cosurfactant with an HLB of at least 1 (Abstract) the composition may comprise propylene glycol or poly oxy ethylene glycol water and silane (Fig 1 and 3 and 5-9)  the micro emulsion is a means of delivering an oil or other water immiscible component (C2 L4-8) The composition comprises co surfactants of polyethylene glycol, ethylene glycol, poly oxy ethylene glycol ether (C5 L42-50) having an HLB of at least 1 (C5 L52-57) 
1-99 pbw2 Tergitol 15-S-3 polyethylene ether by Union Carbide (C6 L42-48) 
The water immiscible oils include perfume oils (C7 L50-5)  The composition comprises silane, the cosurfactant with HLB factor of at least 1, sufficient water to form a clear water in oil microlesion of the silane and cosurfactant and immiscible oil where the immiscible oil is sufficient to form a clear stable microemulsion (See claim 3) where the a is 1-99 pbw, b is 1 to 99 pbw leaving c in an overlapping range (See claim 17-18 of reference) 
Cuthbert (US 2008/0056959) discloses a fragrance comprising essential oils and other substances [0103] a hydrosol carrier, a solvent tor diluent of tripropylene glycol monomethyl ether or like which bonds well with water, [0104] natural fragrances of aromatherapy oils,  fruit juice [0107] 
O Leary (US 2008/0023569) discloses an air freshening system of a water based composition [0001] comprising 0.5 to 40 wt.% perfume an oil solubilizing system of surfactants nonionic cationic anion and amphoteric, a solubilizing aid and at least 40 wt.% water [0010-0014]  Non-ionic solubilizes include ethoxylated and/or propoxylated 5 to 20 EO or PO unites of glycol nonyl or octyl phenyl ethers, ethoxylated glycol ethers with 2- 30 EO units, etc. [0062] The composition may comprise dye [0084] the composition may comprise water soluble ingredients such as propylene glycol mono methyl ether, di propylene glycol monomethyl ether, propylene glycol n butyl ether, di propylene glycol n butyl ether, etc. [0086]  the water may be deionized water Table 3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771